02-11-439-CV DISMISSAL





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-11-00439-CV 
 
 



Eden Cooper, LP


 


APPELLANT




 
V.
 




City of Arlington, Texas; James Holgersson; Edward
  Dryden; Sheri Capehart; Mel LeBlanc; and Kathryn Wilemon


 


APPELLEES 



 
 
------------
 
FROM THE 348th
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We have
previously issued an opinion and judgment in this appeal.  See Eden Cooper,
LP v. City of Arlington, No. 02-11-00439-CV, 2012 WL 2428481 (Tex. App.—Fort
Worth June 28, 2012, no pet. h.) (mem. op.).  Appellant Eden Cooper, LP filed a
motion for rehearing, and we requested a response to the motion.  Appellant has
now filed an unopposed motion to withdraw its motion for rehearing and to
dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).  In the motion,
appellant represents that “all parties to this appeal have settled and
compromised all claims between and among them.”  Accordingly, we grant
appellant’s motion to withdraw the motion for rehearing, withdraw our June 28,
2012 judgment, and dismiss this appeal.  See Tex. R. App. P. 42.1(a)(1),
43.2(f).[2]
 
          Costs
of the appeal shall be paid by the party incurring the same, for which let
execution issue.  See Tex. R. App. P. 42.1(d),
43.4.
 
                                                                             PER
CURIAM
PANEL: 
LIVINGSTON,
C.J.; GARDNER and GABRIEL, JJ.  
 
DELIVERED:
 November 21, 2012
 




[1]See Tex. R. App. P. 47.4.


[2]Appellant has not
requested that we withdraw our prior opinion in this appeal, and we decline to
do so.  See Tex. R. App. P. 42.1(c).